               Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 1 of 8


     David J. McGlothlin, Esq. (SBN: 026059)
 1
     david@westcoastlitigation.com
 2   HYDE & SWIGART
     2633 E. Indian School Road, Suite 460
 3
     Phoenix, AZ 85016
 4   Telephone: (602) 265-3332
     Facsimile: (602) 230-4482
 5
 6   Attorneys for Plaintiff
     Luis Varela
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                              DISTRICT OF ARIZONA
12
          Luis Varela                                           CASE NO: ________________
13
14                             Plaintiff,                       COMPLAINT FOR DAMAGES
          v.
15
16        Allied Interstate, LLC                                JURY TRIAL DEMANDED

17                             Defendant.
18
19
20                                            INTRODUCTION
21   1.        Luis Varela, (Plaintiff), through Plaintiff's attorneys, brings this action to
22             challenge the actions of Allied Interstate, LLC, (“Defendant”), with regard to
23             attempts by Defendant to unlawfully and abusively collect a debt allegedly
24             owed by Plaintiff, and this conduct caused Plaintiff damages.
25   2.        Plaintiff also brings this action resulting from Defendant’s illegal act of
26             negligently or intentionally contacting Plaintiff on Plaintiff’s cellular
27             telephone, which violates the Telephone Consumer Protection Act, 47 U.S.C.
28             § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.

      ______________________________________________________________________________________________________
                                                     - !1 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 2 of 8



 1   3.    Plaintiff alleges as follows upon personal knowledge as to himself and his
 2         own acts and experiences, and, as to all other matters, upon information and
 3         belief, including investigation conducted by his attorneys.
 4   4.    Plaintiff makes these allegations on information and belief, with the exception
 5         of those allegations that pertain to a plaintiff, which Plaintiff alleges on
 6         personal knowledge.
 7   5.    While many violations are described below with specificity, this Complaint
 8         alleges violations of the statutes cited in their entirety.
 9   6.    Unless otherwise stated, all the conduct engaged in by Defendant took place
10         in Arizona.
11   7.    Any violations by Defendant were knowing, willful, and intentional, and
12         Defendant did not maintain procedures reasonably adapted to avoid any such
13         specific violation.
14                                     JURISDICTION AND VENUE
15   8.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
16         1692(k), and 47 U.S.C. §227(b),
17   9.    This action arises out of Defendant's violations of the Fair Debt Collection
18         Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) and Telephone Consumer
19         Protection Act, 47 U.S.C. §227 et seq. (“TCPA”).
20   10.   Because Defendant does business within the State of Arizona, personal
21         jurisdiction is established.
22   11.   Venue is proper pursuant to 28 U.S.C. § 1391.
23   12.   At all times relevant, Defendant conducted business within the State of
24         Arizona.
25                                                 PARTIES
26   13.   Plaintiff is a natural person who resides in the City of Glendale, State of
27         Arizona and is a “person,” as defined by 47 U.S.C. § 153 (39).
28

      ______________________________________________________________________________________________________
                                                     - !2 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 3 of 8



 1   14.   Plaintiff is a natural person allegedly obligated to pay a debt, and is a
 2         consumer‚ as that term is defined by 15 U.S.C. § 1692a(3).
 3   15.   Defendant is a debt collection services company collecting debt, primarily
 4         making calls and sending debt collection letters to individuals.
 5   16.   Plaintiff is informed and believes that Defendant’s corporate headquarters is
 6         located in the City of New Albany, in the State of Ohio.
 7   17.   Defendant is a person who uses an instrumentality of interstate commerce or
 8         the mails in a business the principal purpose of which is the collection of
 9         debts, or who regularly collects or attempts to collect, directly or indirectly,
10         debts owed or due or asserted to be owed or due another and is therefore a
11         debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).
12   18.   Defendants is, and at all times mentioned herein were, corporations and each
13         was a “person,” as defined by 47 U.S.C. § 153 (39).
14                                       FACTUAL ALLEGATIONS
15   19.   Sometime before February 2018, Plaintiff is alleged to have incurred certain
16         financial obligations to Credit One Bank, N.A. (the “Debt”).
17   20.   These financial obligations were primarily for personal, family or household
18         purposes and are therefore a “debt” as that term is defined by 15 U.S.C.
19         §1692a(5).
20   21.   Sometime thereafter, but before February 2019, Plaintiff allegedly fell behind
21         and defaulted on the payments allegedly owed on the Debt.
22   22.   Sometime in or about February 2019, the Debt was assigned, placed, or
23         otherwise transferred, to Defendant for collection.
24   23.   On February 19, 2019 and February 20, 2019, Defendant contacted Plaintiff’s
25         cellular telephone.
26   24.   During these calls, Defendant informed Plaintiff that Defendant was trying to
27         collect a debt on behalf of LVNV Funding for outstanding credit card
28         payments.

      ______________________________________________________________________________________________________
                                                     - !3 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 4 of 8



 1   25.   During these phone calls, Plaintiff told Defendant to stop calling him.
 2   26.   On February 21, 2019, Plaintiff received another phone call from Defendant’s
 3         representative, who was calling about the Debt. Again, Plaintiff told
 4         Defendant’s representative to stop calling him.
 5   27.   On February 27, 2019, Plaintiff received sent a letter from Defendant dated
 6         February 20, 2019. The letter claims that Defendant had been hired to collect
 7         the Debt on behalf of LVNV funding and offers to resolve the Debt for
 8         $603.41.
 9   28.   From March 6, 2019 to March 8, 2019, Defendant placed more phone calls
10         Plaintiff’s cellular telephone, but Plaintiff refused to answer.
11   29.   On March 8, 2019, Plaintiff sent Defendant a certified letter, that this alleged
12         debt, or some portion of it, was disputed.
13   30.   In this same correspondence, in a manner consistent with 15 U.S.C. §
14         1692c(c) Plaintiff informed Defendant Plaintiff refused to pay the alleged
15         debts.
16   31.   Plaintiff received confirmation that Defendant received the certified letter on
17         March 11, 2019.
18   32.   By informing Defendant that Plaintiff disputes the debt, Plaintiff’s letter
19         constituted a correspondence that was consistent with 15 U.S.C. § 1692c(c).
20   33.   Despite Plaintiff’s letter, Defendant placed another phone call on Plaintiff’s
21         cellular telephone on March 11, 2019. Plaintiff did not answer this call.
22   34.   On March 13, 2019, Plaintiff received another phone call on his cellular
23         telephone and spoke to Defendant’s representative.
24   35.   During the phone call on March 13, Defendant’s representative told Plaintiff
25         that debt collection activities will cease once Plaintiff pays his debt.
26   36.   All of Defendant’s phone calls to Plaintiff’s cellular telephone were
27         “communication[s]” as that term is defined by 15 U.S.C. § 1692a(2).
28

      ______________________________________________________________________________________________________
                                                     - !4 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 5 of 8



 1   37.   Through this conduct, Defendant engaged in conduct the natural consequence
 2         of which was to harass, oppress, or abuse a person in connection with the
 3         collection of a debt. Consequently, Defendant violated 15 U.S.C. § 1692d.
 4   38.   After Defendant was notified in writing that Plaintiff wished Defendant to
 5         cease further telephone calls with the consumer, Defendant continued its
 6         communications with respect to such debt, for a purpose other than
 7         enumerated in 15 U.S.C. § 1692c(c). Consequently, Defendant violated 15
 8         U.S.C. § 1692c(c).
 9   39.   Upon information and belief, Defendant placed its calls on Plaintiff’s phone
10         using an “automatic telephone dialing system” (“ATDS”), as defined by 47
11         U.S.C § 227(a)(1), and prohibited by 47 U.S.C. 227(b)(1)(A).
12   40.   Upon information and belief, Defendant used telephone equipment that had
13         the capacity to dial telephone numbers automatically from a stored list or
14         database without human intervention, using a random or sequential number
15         generator.
16   41.   Plaintiff received similar phone calls from different representatives on several
17         occasions within a few weeks.
18   42.   Defendant’s calls constituted calls that were not made for emergency
19         purposes, as defined by 47 U.S.C. 227(b)(1)(A)(i).
20   43.   Plaintiff did not provide Defendants or its agent(s) prior express consent to
21         receive a phone calls from February 2019 through March 2019 to his cellular
22         telephone, via an ATDS or an artificial or prerecorded voice, pursuant to 47
23         U.S.C. § 227 (b)(1)(A).
24   44.   The telephone calls by Defendants, or its agent(s), violated 47 U.S.C. § 227
25         (b).
26   45.   Defendant’s actions caused Plaintiff actual damages in the form or emotional
27         distress mental anguish type damages, which manifested in symptoms
28         including but not limited to: stress, anxiety, embarrassment, worry,

      ______________________________________________________________________________________________________
                                                     - !5 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 6 of 8



 1         sleeplessness, hopelessness, helplessness, all impacting him personal and
 2         professional relationships.
 3                                    CAUSES OF ACTION
                                          COUNT I
 4                  FAIR DEBT COLLECTION PRACTICES ACT (FDCPA)
 5                                15 U.S.C. §§ 1692 ET SEQ.
 6   46.   Plaintiff repeats, re-alleges, and incorporates by reference, all other
 7         paragraphs.
 8   47.   The foregoing acts and omissions constitute numerous and multiple violations
 9         of the FDCPA, including but not limited to each and every one of the above-
10         cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
11   48.   As a result of each and every violation of the FDCPA, Plaintiff is entitled to
12         any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in
13         an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,
14         reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from
15         Defendant.
16                              CAUSE OF ACTION
                                    COUNT II
17                        NEGLIGENT VIOLATIONS OF THE
18                 TELEPHONE CONSUMER PROTECTION ACT (TCPA)
19                            47 U.S.C. 227, ET SEQ.

20   49.   Plaintiff incorporates by reference all of the above paragraphs of this

21         Complaint as though fully stated herein.

22   50.   The foregoing acts and omissions of Defendant constitute numerous and

23         multiple negligent violations of the TCPA, including but not limited to each

24         and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.

25   51.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,

26         Plaintiff is entitled to an award of $500.00 in statutory damages, for each and

27         every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).

28

      ______________________________________________________________________________________________________
                                                     - !6 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 7 of 8



 1   52.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct
 2         in the future.
 3                              CAUSE OF ACTION
                                    COUNT III
 4                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
 5                 TELEPHONE CONSUMER PROTECTION ACT (TCPA)
 6                            47 U.S.C. 227, ET SEQ.

 7   53.   Plaintiff incorporates by reference all of the above paragraphs of this

 8         Complaint as though fully stated herein.

 9   54.   Defendants’ deliberately, knowingly, and willfully placed phone calls on

10         Plainitff’s cellular telephone for debt collection purposes.

11   55.   The foregoing acts and omissions of Defendant constitute numerous and

12         multiple knowing and/or willful violations of the TCPA, including but not

13         limited to each and every one of the above-cited provisions of 47 U.S.C. §

14         227 et seq.

15   56.   As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

16         227 et seq., Plaintiff is entitled to an award of $1,500.00 in statutory damages,

17         for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

18         U.S.C. § 227(b)(3)(C).

19   57.   Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct

20         in the future.

21                                         PRAYER FOR RELIEF

22   WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and

23   Plaintiff be awarded damages from Defendant, as follows:

24             First Cause of Action for Violations of the Fair Debt Collection

25                       Practices Act (FDCPA), 15 U.S.C. § 1692, et seq.

26              • For statutory damages up to $1,000.00 per violation, or of $500,00.00

27                  or 1% of Defendant’s net worth, whichever is the lesser, pursuant to 15

28                  U.S.C. § 1692k;


      ______________________________________________________________________________________________________
                                                     - !7 of ! 8 -
            Case 2:19-cv-02631-SPL Document 1 Filed 04/24/19 Page 8 of 8



 1              • For actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
 2              • An award of costs of litigation and reasonable attorney’s fees, pursuant
 3                  to 15 U.S.C. § 1692k(a)(3).
 4    Second Cause of Action for Negligent Violations of the Telephone Consumer
 5                        Protection Act (TCPA), 47 U.S.C. § 227, et seq.
 6         •      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 7                Plaintiff seeks for himself $500.00 in statutory damages, for each and
 8                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 9         •      Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
10                conduct in the future.
11         •      Any other relief the Court may deem just and proper.
12   Third Cause of Action for Knowing and/or Willful Violations of the Telephone
13                Consumer Protection Act (TCPA), 47 U.S.C. § 227, et seq.
14         •      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
15                Plaintiff seeks for himself $1,000.00 in statutory damages, for each and
16                every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
17         •      Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
18                conduct in the future.
19         •      Any other relief the Court may deem just and proper.
20                                        TRIAL BY JURY
21   58.   Pursuant to the seventh amendment to the Constitution of the United States of
22         America, Plaintiff is entitled to, and demands, a trial by jury.
23
24   Respectfully submitted,
                                                                HYDE & SWIGART
25
26
     Date: April 24, 2019                           By: /s/ David J. McGlothlin
27
                                                          David J. McGlothlin
28                                                        Attorney for Plaintiff

      ______________________________________________________________________________________________________
                                                     - !8 of ! 8 -
